DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 and 04/25/2022 have been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/07/2022. Claims 2-3,5-6,9-10,15,19-20,24-28,31, and 33-47 have been cancelled by the applicant.  Claims 1,4,7-8,11-14,16-18,21-23,29-30,32 and 48-49 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/07/2022, with respect to claims 1-49 have been fully considered and are persuasive.  Specifically the applicant incorporated the indicated allowable subject matter, Non-final action dated  into independent claims. The rejections of claims (xxx) are hereby withdrawn.

Allowable Subject Matter
Claims 1, 4,7-8,11-14,16-18,21-23,29-30,32 and 48-49  are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  a method “wherein the first conductive trace and the second conductive trace are affixed to the water-resistant overlay and wherein a water resistant underlay is applied to the first conductive trace and the second conductive trace, thereby forming a conductive trace sheet” in combination with other features of the present claimed invention.
Regarding claims 4,7-8,11-14,16-18,21-23, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 29,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 29; specifically, the prior art fails to teach or suggest  An illuminated athletic wear garment “wherein the data conductive trace is formed of a plurality of data conductive trace segments, wherein each control module comprises a connection to the first conductive trace, a connection to the second conductive trace, an input connection to one of the plurality of data conductive
 trace segments, and an output connection configured for connection to another of the plurality of data conductive trace seqments,” in combination with other features of the present claimed invention.
Regarding claims 30,32,48, these claims are allowable for the reasons given for claim 29 and because of their dependency status on claim 29
Regarding claim 49,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 49;specifically, the prior art fails to teach or suggest  a method “wherein the data conductive trace is formed of a plurality of data conductive trace segments, wherein each control module comprises a connection to the first conductive trace, a connection to the second conductive trace, an input connection to one of the plurality of data conductive trace segments, and an output connection configured for connection to another of the plurality of data conductive trace segments” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879